Citation Nr: 1123995	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  03-11 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a shrapnel wound to the back, to include a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, wherein the Veteran was denied service connection for a hip injury and for a rash as secondary to herbicide exposure.  By that rating decision, the RO granted service connection for residuals of a shrapnel wound to the lower back, including a scar, and awarded a noncompensable (zero percent) disability rating.  The Veteran appealed the decision.

The three issues were addressed in an October 2006 Board decision.  The Board denied service connection for a rash as secondary to herbicide exposure and remanded the claim of service connection for a hip disability for additional development.  Additionally, the Board determined that an initial rating of 10 percent was warranted for residuals of a shrapnel wound of the lower back, including a scar.  After the case was returned from remand status, the Board denied the claim of service connection for a hip disability by way of an August 2007 decision.  In that decision the Board considered whether service connection was warranted on both a direct basis and a secondary basis.

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  The appeal concerned the August 2007 Board decision.  In February 2009, the Court issued a memorandum decision.  The memorandum decision affirmed that part of the August 2007 Board decision that denied service connection for a [hip] disability on a direct basis.  (The Court's decision lists "back" disability in the final paragraph, but it presumably is referring to a "hip" disability on a direct basis as that disability is discussed earlier in the decision.)

The Court's February 2009 decision set aside the remainder of the Board's August 2007 decision, specifically the portion that denied service connection for a hip disability on a secondary basis.  The Court remanded to the Board that portion of the Veteran's claim for further development.  Additionally, the Court found that the Board did not fully address the Veteran's appeal regarding residuals of a shrapnel wound to the back.  The Court pointed to the Veteran's statement that he was seeking benefits for the "wound to [his] back" and not scar tissue.  Although the Board determined that a disability rating was not warranted for any other residuals of a shrapnel wound of the lower back when it addressed the appeal in October 2006, the Court found that the Board did not address the full scope of the Veteran's claim for VA benefits for residuals from that wound.  As a result, the Board remanded the case in October 2009 for additional development regarding the issue that is now characterized as entitlement to service connection for residuals of a shrapnel wound to the back, to include a hip disability, in order to fully address the scope of the Veteran's appeal in accordance with the Court's memorandum decision.


FINDINGS OF FACT

1.  The Veteran does not have a back disability (other than a scar) that is attributable to his active military service; nor has a back disability been caused or made worse by service-connected shrapnel wound to the back.

2.  The Veteran does not have a hip disability that has been caused or made worse by service-connected shrapnel wound to the back.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability (other than a scar) that is the result of disease or injury incurred in or aggravated during active military service; a back disability is not proximately due to or the result of shrapnel wound to the back.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010); 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have a hip disability that is proximately due to or the result of service-connected shrapnel wound to the back.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an October 2010 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection for residuals of a shrapnel wound to the back, to include a hip disability.  The letter was sent pursuant to the Board's October 2009 remand that broadened the scope of the claim.  The letter contained information regarding secondary service connection.  The October 2010 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in November 2010, which followed the October 2010 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Alexandria, Louisiana.  Pursuant to the Board's October 2009 remand, more recent VA treatment records were obtained.  Records from the Veteran's private treatment provider, L.E.F., M.D., have also been obtained.  Additionally, the Veteran was afforded a hearing before the Board in July 2006, the transcript of which is of record.

The Veteran was provided multiple VA examinations in connection with his claim, the reports of which are also of record.  Pursuant to the Board's October 2009 remand, the Veteran underwent VA examination of the back and hip in February 2010.  That examination report and a June 2010 addendum report contain sufficient evidence by which to decide the claim regarding the origin of the Veteran's back and hip disabilities and the possible effects that his service-connected shrapnel wound to the back has on the disabilities.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  In December 2010, the Veteran indicated that he did not have any additional information or evidence to support his claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

The Veteran's service records show that he was wounded by shrapnel to the back in March 1968.  Additionally, he was awarded the Purple Heart and Combat Infantry Badge, both of which are indicative of participating in combat with the enemy.  As such, the evidence establishes that the Veteran incurred a shrapnel wound to the back during active military service.  He has already been awarded service connection for residuals of a shrapnel wound to the back, including a scar.  

The Veteran contends that service connection is also warranted for a back disability directly related to the in-service injury.  He states that he has had back problems ever since the injury during military service.  The Veteran submitted a statement signed by 17 people indicating that he told them about his back injury when he returned home from military service and that he constantly complained about his back injury since his return.  Thus, the Veteran maintains that any current back disability is related to military service, particularly as a residual of the shrapnel wound to the back.

The Veteran also asserts that the shrapnel wound to the back caused, or made worse, a hip disability.  He contends that service connection for a hip disability is warranted on a secondary basis.  (As noted in the introduction, the Court affirmed that part of the August 2007 Board decision that denied service connection for a hip disability on a direct basis.)

Alternatively, the Veteran asserts that he may have a back disability that was caused, or made worse, by the hip disability should the hip disability be service connected.  He believes there is some interplay between his hip and back disabilities-one disability affects the other by making it worse, which in turn affects the original disability.  That is, the Veteran believes that both disabilities continue to worsen as a result of each other.  Therefore, he contends that service connection for a back disability may also be warranted on a secondary basis.

The Veteran's service treatment records are negative for a diagnosis of a back disability other than the shrapnel wound and scar.  The records do reflect other instances of complaints of back pain.  At the Veteran's March 1967 entrance examination, it was noted that the Veteran had a history of recurrent back pain.  He reported having worn a bandage after injuring his ribs.  The examiner found that the back was not symptomatic and he did not note any defects concerning the back.  After the shrapnel injury, the Veteran was seen in May 1969 for a complaint of low back pain.  The Veteran reported that his back had been bothering him for 3 or 4 days, and also off and on for several years.  Examination revealed slight tenderness in the lumbar area and no limitation of motion.  No diagnosis was made.  At his March 1970 separation examination, the Veteran reported having a history of back trouble.  The spine portion of the separation examination was normal.

In regards to a back disability other than the already service-connected shrapnel wound to the back with a residual scar, the service treatment records do not establish that the Veteran had a chronic back disability during service.  This includes degenerative changes and arthritis of the lumbar spine that are evident in the more recent post-service medical records.

Medical records documenting treatment for back problems do not exist for many years after the Veteran's separation from military service.  Such a lapse of time may be a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  However, the absence of evidence in and of itself is not negative evidence.  Here, the Veteran has presented testimony that he has had back problems ever since service and has submitted a statement from other people in support of his assertion of a continuation of symptomatology since service.

A review of the post-service medical records tends to undermine the Veteran's credibility regarding a continuity of symptomatology since service concerning the back.  The earliest medical record is a private treatment record from Dr. L.E.F. dated in January 2001.  The Veteran complained of hip pain and avascular necrosis was identified in the right hip.  Notably, no complaint of back problems was made and Dr. L.E.F. noted that the spine was normal on examination.  The Veteran also received treatment for various problems in 2001 at the Alexandria VAMC.  In December 2001, the Veteran reported experiencing pain the right hip, the left hip, the left thigh, the right knee, and the right leg.  He did not indicate that he experienced any pain in the back.

The Veteran underwent VA examination of the spine in December 2001.  Significantly, the Veteran stated that he did not have any low back pain.  Instead, the Veteran reported that his hips were painful when he bent forward and that he experienced low back pain because the hips were painful.  After examining the Veteran and taking x-rays of the thoracic and lumbar spine, the examiner diagnosed the Veteran with a normal thoracic and lumbar spine.  The examination was normal except for limitation of flexion of the lumbar spine because the Veteran's hips were painful.

This evidence from 2001 weighs against the Veteran's statements that he has had back problems since service because no back disability was identified during the December 2001 VA examination and the Veteran did not otherwise have any back complaints other than those secondary to his hip pain.  As noted previously, the Board denied service connection for a hip disability on a direct basis in August 2007.

The earliest medical evidence of a back disability is in a February 2003 letter from Dr. L.E.F.  It was noted that the Veteran's back injury had worsened and had contributed to the hip condition that was avascular necrosis of both hips.  Dr. L.E.F. stated that the Veteran's back condition had moderately contributed to his escalating hip problems, with now worsening degenerative changes in the back.  Dr. L.E.F. also stated that with the Veteran's hip limping and his antalgic gait and worsening of his gait, his back had worsened and would worsen because of that and vice versa.  At that point, the Veteran's right hip had been replaced.  The February 2003 letter from Dr. L.E.F. is somewhat ambiguous as he fails to identify the "back injury" or the "back condition" other than degenerative changes.  Additionally, Dr. L.E.F. appears to be opining that both the Veteran's back disability and hip disability affected his ability to walk, thereby leading to each disability worsening because of the other.

In a January 2010 letter from Dr. L.E.F., the Veteran was diagnosed with status post right total hip and left total hip with trochanteric bursitis and ectopic bone.  He was also diagnosed with degenerative changes at L4-5 and L5-S1 with osteoarthritic changes, pain, sciatica, and restriction of motion.  Dr. L.E.F. noted that the Veteran has shrapnel metal in the lower back area, but now with considerable low back wound.  This appears to be based on an inaccurate history.  The January 2010 letter contains no radiographic findings.  Additionally, as noted previously, the November 2001 VA examination included x-rays of the thoracic and lumbar spine that were normal.  Moreover, a report of x-rays taken of the lumbar spine during a February 2010 VA examination expressly notes that no shrapnel fragments are seen.

Even though Dr. L.E.F. indicated that there was shrapnel in the lower back area, he stated that the Veteran's osteoarthritic changes and degenerative changes in the low back were actually related to the hip area.  Later in the letter, Dr. L.E.F. stated that the shrapnel in the Veteran's lower back was actually the cause of the extreme changes in his gait which led to changes in his hips and which led to changes in his back, especially the antalgic gait that he had after the hit to his lower back with the shrapnel metal.  Dr. L.E.F. concluded that the Veteran's lower back has worsened now because of the shrapnel metal, changes that have occurred in his lower back area.  

Pursuant to the Board's October 2009 remand, the Veteran underwent VA examination of the spine and hip in February 2010.  The examiner reviewed the claims file, including the service treatment records, VA treatment records, and records from Dr. L.E.F.  An accurate medical history was noted.  The Veteran reported that he had low back pain with an onset of 1968 and hip pain with an onset of 1998.  X-rays of the hips showed bilateral hip replacement.  X-rays of the lumbosacral spine showed mild lumbar lordosis with possible facet joint arthritis in the lower lumbar spine.  As noted previously, no shrapnel fragments were seen.  The diagnoses provided were chronic lumbar spine strain with degenerative joint disease at L4 and arthritis from L3 to S1, and bilateral hip avascular necrosis and postoperative hip replacement.  

As to a possible relationship to the shrapnel wound, the VA examiner gave the opinion that Veteran's bilateral hip avascular necrosis was not caused by or a result of the shrapnel wound to the back.  The examiner indicated that the service records do not show treatment for a chronic low back or hip condition and that the separation examination was normal.  The examiner noted that the onset of spine pain was in 2001 after the hips became more symptomatic.  The Board notes that this opinion is in line with the medical evidence of record.  The examiner appears to be implying that the report of low back pain since 1968 lacks credibility similar to the findings described above by the Board.

The VA examiner also stated that there is no residual disability associated with the service-connected shrapnel wound as the injury did not penetrate deeper to cause muscle injury or atrophy.  Additionally, the examiner noted that there is no evidence that there is a hip disability that was caused or made worse by the shrapnel wound.  The examiner considered Dr. L.E.F.'s opinion but found that there is no relationship between the lumbar spine degenerative disc disease and the shrapnel wound area.  The examiner noted that the time frame of the 1968 shrapnel wound, the onset of the hip condition in 1998, and the onset of lumbar pain in 2001, indicates a deterioration of the lumbar spine and hips due to aging and a decrease in circulation.

In a June 2010 addendum, the VA examiner clarified that the shrapnel wound to the back also did not aggravate the present lumbar spine degenerative disc disease and degenerative joint disease.  The examiner again detailed the in-service injury noting that the shrapnel did not penetrate the spine canal or vital structures.  Additionally, the wound was debrided and the small fragment was removed.  Moreover, the wound healed with no infection and x-rays showed no shrapnel fragments.

In consideration of the evidence of record, the Board finds that the Veteran does not have a back disability (other than a scar) that is attributable to his active military service; nor has a back disability been caused or made worse by service-connected shrapnel wound to the back.  The Board also finds that the Veteran does not have a hip disability that has been caused or made worse by service-connected shrapnel wound to the back.  The Board finds the February 2010 VA examiner's opinion with addendum in June 2010 to be persuasive as to the onset and origin of the Veteran's back and hip disabilities.  The examiner reviewed the evidence in the claims file and examined the Veteran.  The examiner appropriately discounted the Veteran's report of back pain since 1968 in light of the evidence from 2001 that shows back pain had its onset after the Veteran's avascular necrosis of the hips worsened.  The examiner also considered the length of time since military service of the onset of the hip and back disabilities, as well as the effects of the aging process.  Furthermore, the examiner stated that there were no retained fragments from the shrapnel wound and that it had healed without any effect on the back or hips.

The Board does not find Dr. L.E.F.'s opinion to be persuasive.  First, the origin of the hip and back disabilities is equivocal when reading the opinions as there are circular statements with both disabilities causing the other one.  Importantly, to the extent Dr. L.E.F. attributes any causation or aggravation to the shrapnel wound, he appears to be relying on unsupported information that there is retained metal from the shrapnel wound.  This inaccurate history tends to undermine the basis of Dr. L.E.F.'s opinion and render it non-probative.  Additionally, Dr. L.E.F. does not appear to consider the length of time since military service when the disabilities were identified or the effects of aging.  Moreover, an opinion that the Veteran has had problems with his back since the shrapnel wound is inconsistent with the January 2001 letter from Dr. L.E.F. that notes a normal spine and is absent any back complaints.  For these reasons, the Board finds that the VA examiner's opinion, rather than Dr. L.E.F.'s opinion, is more persuasive.

In light of the Board's findings, the Board concludes that service connection is not warranted for a back disability (other than a scar) on a direct basis or on a secondary basis to service-connected shrapnel wound to the back.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; 38 C.F.R. § 3.310 (2006).  Additionally, service connection is not warranted for a hip disability on a secondary basis to service-connected shrapnel wound to the back.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2006).

Moreover, the Board notes that there is no objective evidence arthritis of the lumbosacral spine manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, degenerative changes of the back were initially noted by Dr. L.E.F. in February 2003, which occurred over 30 years after service.  Furthermore, x-rays of the thoracic spine and lumbar spine in December 2001 were normal.  Thus, service connection is not warranted for arthritis of the back on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of service connection for residuals of a shrapnel wound to the back, to include a hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a shrapnel wound to the back, to include a hip disability, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


